Citation Nr: 1643286	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a chronic headache disorder, to include as due to in-service chemical and/or mustard gas exposure.

3.  Entitlement to service connection for a disability manifested by chronic fatigue, to include chronic fatigue syndrome and fatigue as a manifestation of an undiagnosed illness resulting from service in Southwest Asia.


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served an initial period of active duty for training (ACDUTA) from February to June of 1982, with reservist service thereafter until the Veteran was activated for a period of federalized active duty in conjunction with Operation Desert Storm from September 1990 to June 1991, which included service in Southwest Asia.

These matters come before the Board of  Veterans' Appeals (Board) on appeal from a rating decision issued in June 2012 by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  

The issues of entitlement to service connection for a lower back disability and a disability manifested by chronic fatigue are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

FINDING OF FACT



CONCLUSION OF LAW



REASONS AND BASES FOR FINDING AND CONCLUSION







ORDER





REMAND

The Veteran asserts that his currently-diagnosed tension headache and lower back disorders, as well as a yet-undiagnosed disability manifested by chronic fatigue, began during his most recent period of active service.  The Veteran is competent to report injuring his lower back and experiencing chronic headaches and fatigue during and since service; however, no VA examinations have been performed to assess the nature and etiology of the Veteran's back and fatigue-related disorders, and no medical opinions considering the Veteran's competent reports of in-service low back pain, headaches, and fatigue have been obtained.  Accordingly, the claims must be remanded to afford the Veteran these VA examinations and medical opinions.

Further, as the Veteran contends that his tension headache disorder developed as a result of his exposure to mustard gas and other chemicals during service, efforts to determine the nature of his in-service chemical exposure must be undertaken.  

To this end, the appeal is REMANDED for the following action:

1.  Contact the appropriate repository of federal records and request that research be conducted to determine the nature of the Veteran's likely in-service chemical exposure during his service in Southwest Asia, to include the likelihood that the Veteran was exposed to mustard gas during that period of service.  

2.  Schedule the Veteran for a VA examination conducted by an appropriate medical professional to determine the etiology of his currently-diagnosed lower back disability.  Provide the Veteran's claims file to the examiner for review.

After reviewing the claims file, conducting a relevant clinical examination, and eliciting a history of the Veteran's in-service and post-service back symptoms, the examiner is to opine whether it is at least as likely as not (50 percent or higher probability) that any of the Veteran's currently-diagnosed lumbar spine disabilities of recurrent lumbar strain, lumbar degenerative spondylosis, and lumbar scoliosis (as documented in his private treatment of record) had their onset in or are otherwise related service.

When rendering this opinion, the examiner is asked to consider and comment on the clinical significance of the Veteran's competent, credible report that his lower back pain began during his in-service Survival Evasion Resistance and Escape (SERE) training, during which he was forcefully bent backward by his trainer while holding a beanbag above his head, and that this back pain was further exacerbated during his combat mission trainings, during which he was required to sit in cramped quarters for long periods of time, but that he did not seek treatment for his symptoms because he did not want to be disqualified from this training or general flight eligibility.  

A complete rationale must be provided for the requested opinion.  

3.  Schedule the Veteran for a VA examination conducted by an appropriate medical professional to determine the nature and onset of any disability manifested by chronic fatigue.  Provide the Veteran's claims file to the examiner for review.

After reviewing the claims file, conducting a relevant clinical examination of the Veteran, and eliciting a history of the Veteran's in-service and post-service fatigue, the examiner is to state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's sleep disturbance and chronic fatigue symptoms are attributable to a known clinical diagnosis.  Specifically, the examiner must rule in or exclude a diagnosis of chronic fatigue syndrome.  If the Veteran's fatigue is not attributable to a known clinical diagnosis, the examiner must document the nature, severity, onset, and chronicity of the Veteran's fatigue.

4.  Provide the Veteran's claims file to an appropriate medical professional to obtain a medical opinion regarding the etiology of the Veteran's currently-diagnosed tension headache disorder.    

After reviewing the claims file and the Veteran's reports of experiencing chronic headaches during and since service (but not seeking in-service treatment for fear of becoming disqualified for flight), the reviewing medical professional is to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's currently-diagnosed tension headache disorder (diagnosed during his February 2012 VA Gulf War examination) had its onset in or is otherwise related to service, to include his reported chemical/mustard gas exposure during the Veteran's service in Southwest Asia.  

A complete rationale must be provided for the requested opinion.  

5.  Finally, readjudicate the three service connection claims on appeal.  If the benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


